 In the Matter of NORTHERN TRANSIT CODIPANYandAMALGAMATEDASSOCIATION OF STREET, ELECTRIC RAILWAY AND MOTOR Co.' CH EM-PLOYEES OF AMERICA, DIVISION 1150, A. F. OF L.Case No. 18-R-1131.-Decided November 23, 1944Messrs. TV. R. Haggartt,andHerbert G. Nilles;of Fargo, N. D.,for the Company.-Mr. Frank Fitzgerald,ofMinneapolis,, Minn., for the Union.Mr. Louis Uokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF, THE CASEUpon petition duly filed by Amalgamated Association of Street,Electric Railway and Motor Coach Employees of America, Division1150,A. F. of L., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Northern Transit Company, Fargo, North Dakota,,hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Clarence A. Meter,Trial Examiner.Said hearing was held at Fargo, North Dakota,on November 9, 1944.The Company and the Union appeared, par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby- affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYNorthern Transit Company is a Minnesota corporation with itsprincipal' office and place of business at Fargo, North Dakota.TheCompany is engaged in the operation of bus lines for the transporta-59 N. L.R B, No 93.461 462DECISIONSOF NATIONALLABOR RELATIONS BOARDtion of passengers in the cities of Fargo, North Dakota, and Moor-head,Minnesota, and between those two cities.The Companyoperates six routes, three of which' are operated between Fargo andMoorhead.During 1943 the Company derived approximately $250,000from the operations of its bus lines.About 3,000,000 passengers werecarried by the Company during 1943, less than 10 percent of whomcrossed the North Dakota-Minnesota boundary.The Company op-erates the only bus lines in the cities of Fargo and Moorhead.TheCompany operates 20 busses, all of which are rented from NorthwestMotor Service Company.The latter company receives the bussesfrom Northwest Transit Bus Company of Fargo, North Dakota, whichin turn purchases them from Ford Motor Company at Dearborn,Michigan.We find, contrary to the contentions of the Company, that it is en-gaged in commerce within the meaning of the National Labor RelationsAct.IT.THE ORGANIZATION INVOLVEDAmalgamated Association of Street, Electric Railway and MotorCoach Employees of America, Division 1150, is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENT4TIONThe Company refuses to recognize the Union as the exclusive -col-lective bargaining representative of its employees until such time asthe Union is certified by the Board.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.`I1'.THE APPROPRIATE UNITWe find, in substantial accord with a stipulation of the parties, thatall bus drivers of the Company, excluding office and clerical employees,superintendent of drivers, and any other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the Act.'The Regional Director reported that the Union presented 24 membership applicationcards.There are approximately 24 employees in the appropriate unit. NORTHERN TRANSIT COMPANYV.THE DETERMINATION OF REPRESENTATIVES463We shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of- and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-,tions Act, and pursuant-to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Northern TransitCompany, Fargo, North Dakota, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Eighteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding anywho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of election, to determintewhether or not they desire to be represented by Amalgamated Associa-tion of Street, Electric Railway and Motor Coach Employees of Amer-ica, Division 1150, A. F. of L., for the purposes of collective bargaining.618683-45-vol. 59-31